            Case 2:20-cv-01707-JRC Document 7 Filed 11/19/20 Page 1 of 1

                                  UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
                                      OFFICE OF THE CLERK
                                           AT SEATTLE



WILLIAM M. MCCOOL
CLERK OF COURT
700 STEWART ST.
SEATTLE, WA 98101

November 19, 2020

NINTENDO OF AMERICA INC ET AL V. MINH
Case # 2:20−cv−01707−JRC

The court has received your case documents and has identified the following items to be addressed.
Please note: Any underlined points of reference below will contain a link to the source materials.

           Copyright/Patent/Trademark Forms Omitted
           The Copyright/Patent/Trademark form(s) were omitted upon case opening. If applicable, the
           form(s) should be emailed to the proper jurisdictional court and cannot be electronically
           filed. For Seattle cases, please email the form to newcases.seattle@wawd.uscourts.gov. For
           Tacoma cases, please email the form to newcases.tacoma@wawd.uscourts.gov.



Please call the Attorney Case Opening Helpdesk at 206−370−8787 if you have any additional questions.

Thank you.

cc: file
